         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  *
 EMD MILLIPORE CORPORATION and                    *
 MERCK KGAA, DARMSTADT,                           *
 GERMANY,                                         *
                                                  *
                Plaintiffs,                       *
                                                  *
                                                          Civil Action No. 20-cv-10244-ADB
                v.                                *
                                                  *
 HDI-GERLING AMERICA INSURANCE                    *
 COMPANY,                                         *
                                                  *
                Defendant.                        *
                                                  *

   MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS AND
        PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT

BURROUGHS, D.J.

       Plaintiffs EMD Millipore Corporation (“EMD”) and Merck KGAA, Darmstadt, Germany

(“MKDG,” and together with EMD, “Plaintiffs”) bring this action against Defendant

HDI-Gerling America Insurance Company (“HDI”), their liability insurer, alleging that under

their insurance policies, HDI is obligated to pay for MKDG’s defense costs in another litigation.

See generally [ECF No. 1 (“Compl.”)]. Plaintiffs seek (1) a declaratory judgment that HDI has a

contractual duty to defend MKDG in that litigation, and (2) damages arising from HDI’s alleged

“unfair claims settlement practices” in violation of Massachusetts law. [Id. at 12]. Currently

before the Court is HDI’s motion to dismiss the Complaint in its entirety, [ECF No. 9], and

Plaintiffs’ cross-motion for partial summary judgment on the issue of HDI’s duty to defend,

[ECF No. 19]. For the reasons set forth below, HDI’s motion to dismiss, [ECF No. 9], is

GRANTED, and Plaintiffs’ motion for partial summary judgment, [ECF No. 19], is DENIED.
           Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 2 of 20




I.       BACKGROUND

         The parties do not dispute the material facts which the Court draws from the complaint

and the documents attached to the parties’ filings, including the insurance policies and the

complaint in the underlying litigation against MKDG.

         A.     The Parties

         EMD is a Massachusetts corporation with its principal place of business in Burlington,

Massachusetts. [Compl. ¶ 7]. It is a supplier for companies that research, develop, and produce

biotechnology and pharmaceutical drug therapies. [Id.]. MKDG is a German multinational

pharmaceutical, chemical, and life sciences company that indirectly owns EMD and has its

principal place of business in Darmstadt, Germany. [Id.]. HDI is an Illinois corporation with its

principal place of business in Illinois. [Id. ¶ 8]. Among other things, HDI provides commercial

insurance policies. See [id. ¶ 11].

         B.     The Policies

         EMD purchased two claims-made commercial general liability insurance policies from

HDI: a primary policy and an umbrella policy. See [ECF Nos. 1-3 (primary), 1-4 (umbrella)].

Each policy covers claims made between January 1, 2016 and January 1, 2017, and, for present

purposes, provides identical coverage. 1 See [ECF Nos. 1-3 (primary), 1-4 (umbrella)]; [ECF

No. 24 at 2 (HDI admitting that the relevant provisions in the two policies are identical)].

Although EMD is the policyholder, MKDG is a named insured under each policy. 2 See [ECF

No. 1-3 at 27; ECF No. 1-4 at 59].



1
 Given that the relevant policy provisions are identical, when citing specific provisions, the
Court will cite only to the primary policy.
2
    Accordingly, when interpreting policy language, MKDG qualifies as an “insured.”



                                                 2
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 3 of 20




       The policies cover a number of risks. Under the policies, HDI is obligated to pay, among

other things, “those sums that the insured becomes legally obligated to pay as damages because

of ‘personal and advertising injury’ to which this insurance applies” and “ha[s] the right and duty

to defend the insured against any ‘suit’ seeking those damages.” 3 [ECF No. 1-3 at 13].

“[P]ersonal and advertising injury” is defined as “injury, including consequential ‘bodily injury,’

arising out of one or more” of the listed “offenses.” [Id. at 23]. The offenses include, among

others, “[o]ral or written publication, in any manner, of material that slanders or libels a person

or organization or disparages a person’s or organization’s goods, products or services” and “[t]he

use of another’s advertising idea in [an insured’s] ‘advertisement.’” [Id. at 23–24]. The policies

do not define “disparage” or “advertising idea.” See [id. at 21–25].

       The policies include multiple exclusions from the personal and advertising injury

coverage. See [ECF No. 1-3 at 13–15]. The parties point to two as being potentially relevant

here. First, the “Breach of Contract” exclusion excludes liability for “‘personal and advertising

injury’ arising out of a breach of contract, except an implied contract to use another’s advertising

idea in [an insured’s] ‘advertisement.’” [Id. at 14]. Second, the “Infringement of Copyright,

Patent, Trademark or Trade Secret” exclusion (the “IP Exclusion”) excludes liability for

“‘personal and advertising injury’ arising out of the infringement of copyright, patent, trademark,

trade secret or other intellectual property rights.” [Id.]. The IP Exclusion further states that

“such other intellectual property rights do not include the use of another’s advertising idea in [an

insured’s] ‘advertisement,’” and that the exclusion “does not apply to infringement, in [an

insured’s] ‘advertisement,’ of copyright, trade dress or slogan.” [Id.].


3
  The policies define “suit” as a “civil proceeding in which damages because of ‘bodily injury,’
‘property damage’ or ‘personal and advertising injury’ to which this insurance applies are
alleged.” [ECF No. 1-3 at 24].



                                                  3
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 4 of 20




       C.      The New Jersey Litigation

       On January 15, 2016, Merck & Co., Inc. and Merck Sharp & Dohme Corp. (collectively,

“Merck”) 4 sued MKDG in the United States District Court for the District of New Jersey (the

“NJ Litigation”). See [ECF No. 1-5 (“NJ Litig. Compl.”)]. Merck’s complaint asserts federal

claims for trademark infringement, trademark dilution, unfair competition, false advertising, and

cybersquatting, and New Jersey state law claims for trademark infringement, trademark dilution,

unfair competition, deceptive trade practices, and breach of contract. [Id. ¶¶ 86–159]. Because

Merck’s allegations in the NJ Litigation are relevant to the parties’ coverage dispute in the

instant case, the Court summarizes them here.

       Despite their common heritage, Merck and MKDG have been unrelated entities for

longer than a century. 5 [NJ Litig. Compl. ¶¶ 10–11]. To fairly navigate the global marketplace

with their shared name, the two companies have entered into coexistence agreements, which

govern what each company can and cannot do in various jurisdictions around the world

regarding the use of “MERCK.” [Id. ¶¶ 11–12]. Pursuant to these coexistence agreements,

MKDG cannot use the trademark “MERCK,” or attempt to acquire rights in any trademark

containing “MERCK,” in the United States or Canada. [Id. ¶ 13]. Over the years, both via

litigation and informally, Merck and MKDG have disputed their respective uses, on the internet

and otherwise, of “MERCK” in multiple jurisdictions. [Id. ¶ 14]. Until recently, they had not


4
 Merck Sharp & Dohme Corp., a New Jersey corporation that manufactures and sells
pharmaceutical products, is Merck & Co., Inc.’s wholly owned subsidiary. [NJ Litig. Compl.
¶¶ 2–3].
5
 In the seventeenth century, members of the Merck family formed a business in Germany that
would later expand to the United States. That U.S. business was organized in 1891 as a
subsidiary of the German business. During the First World War, the U.S. government seized the
U.S. company stock owned by German interests and sold it to a U.S. citizen, severing the two
companies. See [NJ Litig. Compl. ¶¶ 10–11].



                                                 4
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 5 of 20




resolved the extent to which MKDG would use “MERCK” in the United States because MKDG

had not directed the “MERCK” name to the United States and had not used it in connection with

business activities in direct competition with Merck in the United States. [Id. ¶¶ 16–17].

       In the United States, Merck has expended resources building the “MERCK” brand and

has acquired goodwill in the “MERCK” trademark and trade name, and other trademarks and

trade names containing the word “MERCK.” 6 [NJ Litig. Compl. ¶ 27]. Merck and its affiliates

have used these trademarks and trade names in the United States for more than a century and

continue to use them. [Id. ¶¶ 28–31]. These trademarks and trade names are well-known in the

United States because of Merck’s sales and promotional efforts with respect to Merck’s

medicines, vaccines, and animal health products. [Id. ¶ 32].

       Pursuant to the coexistence agreements, MKDG is permitted to use the word “Merck” as

part of a firm or corporate name in the United States but only in the phrase “E. Merck,

Darmstadt, Germany,” and only if the four words are given equal prominence. [NJ Litig. Compl.

¶ 36]. Nevertheless, MKDG has used the trade names “MERCK,” “Merck KGaA,” and “Merck

KGaA, Darmstadt, Germany” in the United States. [Id. ¶ 37]. Moreover, Merck alleges that

MKDG’s use of the designation “Merck KGaA” and its reference to itself as “MERCK” are so

prominent and widespread that they function as a trademark. [Id. ¶ 39]. In sum, according to

Merck, MKDG “holds itself out to be ‘MERCK’ . . . thereby infringing and diluting the

distinctive quality of the MERCK Mark and Trade Names.” [Id. ¶ 40].

       In the NJ Litigation, Merck’s factual allegations fit into three broad categories.




6
 These trademarks and tradenames include “MERCK,” “MERCK & Design,” “MERCK
ACADEMY,” “THE MERCK MANUAL,” “MERCK ONCALL,” and
“MERCKVACCINES.COM.” [NJ Litig. Compl. ¶ 29].



                                                 5
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 6 of 20




       First, Merck identifies roughly a dozen examples of MKDG’s allegedly improper use of

the “MERCK” trademark or trade name in the United States, including but not limited to:

(1) MKDG’s use of “Merck” or “Merck KGaA Darmstadt, Germany” in various places on

EMD’s website, [NJ Litig. Compl. at ¶¶ 43–47]; (2) MKDG’s promotion and sale of its products

“SedalMerck®,” “Merckognost®,” and “MRCKβ Protein” on EMD’s website, [id. ¶¶ 48, 60];

(3) MKDG’s use of the name “MERCK” on its Facebook and Twitter pages and YouTube

channel, [id. ¶¶ 50, 59]; (4) MKDG’s issuance of various press releases using “Merck,” [id. ¶¶

51–54]; and (5) MKDG’s use of “Merck” and “U.S. Merck” on signage at its kiosks at multiple

industry conferences, [id. ¶¶ 55–58].

       Second, Merck alleges that MKDG has advanced two marketing campaigns specifically

intended to confuse consumers as to MKDG’s history. As part of MKDG’s “Original”

campaign, company employees have referred to MKDG as “the Original Merck” and have

referred to Merck as MKDG’s “younger brother/sister.” [NJ Litig. Compl. ¶¶ 61–63]. Merck

asserts that this campaign is an attempt by MKDG to (1) associate its goods and services with the

“MERCK” trademark and (2) “dilute the distinctive quality of the MERCK trademark in the

United States.” [Id. ¶ 64]. MKDG also launched the “125 Years” campaign in which it

highlighted the fact that it has been in the United States for 125 years, even though, in reality,

MKDG has been re-established in the United States only since 1971. [Id. ¶¶ 65–66, 68–69].

According to Merck, this campaign is “likely to deceive consumers as to [MKDG]’s history in

the United States and trades off of the good will associated with Merck, through lessening such

good will and its association with Merck.” [Id. ¶ 67].

       Third, Merck alleges that MKDG registered a number of website domain names that are

virtually identical to Merck’s trademark registration for “THE MERCK MANUAL.” [NJ Litig.




                                                  6
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 7 of 20




Compl. ¶ 70]. When users access those websites, they are redirected to MKDG’s website. [Id.

¶¶ 70, 72].

       Merck points to evidence suggesting that MKDG’s actions have already confused people

and therefore harmed Merck. Merck asserts, among other things, that: (1) a researcher in the

United States emailed goi_emdserono@merckgroup.com, believing she was communicating

with Merck, although she was actually communicating with MKDG, [NJ Litig. Compl. ¶ 74];

(2) a Twitter user attributed one of MKDG’s initiatives to Merck, [id. ¶ 75]; and (3) multiple

media sources reporting on MKDG’s activity referred to MKDG as Merck and/or otherwise

attributed MKDG’s performance (e.g., negative results in drug trials) to Merck, even using

Merck’s New York Stock Exchange ticker symbol (MRK) and corporate logo, [id. ¶¶ 76–80].

       D.      Procedural Background

       After being sued by Merck, MKDG promptly tendered its defense to HDI. [Compl.

¶ 28]. HDI refused to defend, maintaining that because the NJ Litigation does not implicate the

policies, it has no duty to defend MKDG. [Id. ¶¶ 4–5, 29; ECF No. 1-6 (letter from HDI refusing

to defend MKDG)]. On February 7, 2020, Plaintiffs filed their Complaint in this action.

[Compl.]. HDI moved to dismiss for failure to state a claim on April 2, 2020, [ECF No. 9], and

on May 14, 2020, Plaintiffs simultaneously opposed that motion and moved for partial summary

judgment as to HDI’s duty to defend, [ECF No. 19]. On June 4, 2020, HDI filed a reply on its

motion to dismiss and opposed Plaintiffs’ motion for partial summary judgment. [ECF No. 23].

Plaintiffs filed a reply in support of their partial summary judgment motion on June 18, 2020,

[ECF No. 27], and HDI filed a sur-reply on June 24, 2020, [ECF No. 33].




                                                7
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 8 of 20




II.    DISCUSSION

       The parties agree that Massachusetts law governs, see [ECF No. 10 at 12; ECF No. 20 at

13–14], and the Court will therefore apply it. Borden v. Paul Revere Life Ins. Co., 935 F.2d 370,

375 (1st Cir. 1991) (“Where, however, the parties have agreed about what law governs, a federal

court sitting in diversity is free, if it chooses, to forgo independent analysis and accept the

parties’ agreement.”). Under Massachusetts law, “the interpretation of an insurance policy

typically embodies a question of law for the court.” Vt. Mut. Ins. Co. v. Zamsky, 732 F.3d 37,

42 (1st Cir. 2013).

       The law regarding an insurer’s duty to defend is well-settled in Massachusetts. The
       duty to defend is broader than the duty to indemnify. In order to determine whether
       an insurer has a duty to defend, a comparison must be made of the facts alleged in
       the underlying complaint with the insurance policy provisions. If the allegations of
       the complaint are reasonably susceptible of an interpretation that they state or
       adumbrate a claim covered by the policy terms, the insurer has a duty to defend. In
       sum, [t]he obligation of an insurer to defend is not, and cannot be, determined by
       reference to the facts proven at trial. Rather, the duty to defend is based on the facts
       alleged in the complaint and those facts which are known by the insurer.
       [I]nformation derived from outside the complaint may not serve to negate the duty
       to defend.

       Determining the existence vel non of the duty to defend requires a court to consider
       what kind of losses may be proved as lying within the range of the allegations of
       the complaint, and then see whether any such loss fits the expectation of protective
       insurance reasonably generated by the terms of the policy. Put differently, we ask
       what an objectively reasonable insured, reading the relevant policy language, would
       expect to be covered.

       The insured initially bears the burden of showing that the allegations in the
       underlying complaint fit within the covered risks in the policy. Once the insured
       has satisfied this burden, it falls to the insurer to prove the applicability of one or
       more separate and distinct exclusionary provisions. Both determinations—whether
       an allegation creates the possibility of a covered claim, and whether an exclusion
       applies to relieve an insurer of its duty to defend—depend on whether the insured
       would have reasonably understood the exclusion to bar coverage.

Essex Ins. Co. v. BloomSouth Flooring Corp., 562 F.3d 399, 403–04 (1st Cir. 2009) (second

alteration in original) (internal citations and quotation marks omitted). “Courts look to ‘the



                                                  8
          Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 9 of 20




source from which the [underlying litigation] plaintiff’s [] injury originates rather than specific

theories of liability alleged in the complaint’ to determine whether the policy covers the claims

under this standard.” Scottsdale Ins. Co. v. Byrne, 913 F.3d 221, 228 (1st Cir. 2019) (quoting

Bagley v. Monticello Ins. Co., 720 N.E.2d 813, 817 (Mass. 1999)). Further, Massachusetts

applies the “in for one, in for all” approach, meaning that “where an insurer is obligated to

defend an insured on one of the counts alleged against it, the insurer must defend the insured on

all counts, including those that are not covered.” Mount Vernon Fire Ins. Co. v. Visionaid, Inc.,

76 N.E.3d 204, 210–11 (Mass. 2017).

          Because the interpretation of an insurance policy is a question of law, the Court’s task is

to compare the allegations in the NJ Litigation complaint with the language of the policies to

determine whether HDI has a duty to defend. If there is a duty to defend, the Court will grant

Plaintiffs’ motion and deny HDI’s, and if not, the Court will grant HDI’s motion and deny

Plaintiffs’. 7




7
  In connection with their reply in further support of their motion for partial summary judgment,
Plaintiffs filed a transcript excerpt from the June 20, 2018 deposition of Gerard Devlin, Merck’s
Federal Rule of Civil Procedure 30(b)(6) corporate designee in the NJ Litigation, during which
Mr. Devlin characterized Merck’s claims against MKDG. [ECF No. 29-1 (deposition excerpt);
ECF No. 29 ¶ 6 (affidavit providing background)]. “[T]he duty to defend is based on the facts
alleged in the complaint [filed in the underlying litigation] and those facts which are known by
the insurer.” Bos. Symphony Orchestra v. Com. Union Ins. Co., 545 N.E.2d 1156, 1158 (Mass.
1989); see also Open Software Found., Inc. v. U.S. Fidelity and Guar. Co., 307 F.3d 11, 15 (1st
Cir. 2002) (noting that insurers should examine “facts that it knows or readily should know in
order to determine whether coverage exists”). Here, Plaintiffs have not averred, let alone
provided any support for the notion, that HDI knew, or should have known about, Mr. Devlin’s
testimony, which came two years after Merck initiated the NJ Litigation and HDI refused to
defend MKDG. As such, Mr. Devlin’s testimony cannot form the basis for HDI’s duty to
defend. Accordingly, in assessing HDI’s duty to defend, the Court will not consider
Mr. Devlin’s deposition testimony characterizing Merck’s claims against MKDG and will
instead rely only on Merck’s allegations as they are set forth in the NJ complaint.



                                                  9
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 10 of 20




       A.         Merck’s Allegations Do Not Trigger HDI’s Duty to Defend

       HDI is obligated to defend MKDG in “suits” seeking damages for “personal and

advertising injury” covered by the policies. [ECF No. 1-3 at 13]. The parties do not dispute that

the NJ Litigation qualifies as a “suit.” They do, however, contest whether, in that suit, Merck

seeks damages for “personal and advertising injury” covered by the policies. Accordingly, the

Court must decide whether, in the NJ Litigation, Merck seeks damages for an injury “arising out

of” one of the policies’ enumerated offenses. It is Plaintiffs’ burden to demonstrate that Merck’s

allegations are reasonably susceptible of an interpretation that places any of the claims against

MKDG within the risks covered by the policies. Essex Ins., 562 F.3d at 403–04.

       Plaintiffs argue that two grants of coverage apply to Merck’s claims against MKDG in

the NJ Litigation: (1) the grant of coverage for personal and advertising injury arising out of

MKDG’s alleged use of Merck’s advertising idea, see [ECF No. 20 at 15–17], and (2) the grant

of coverage for personal and advertising injury arising out of MKDG’s alleged publication of

material that disparages Merck’s goods, products, or services, [id. at 17–20]. HDI maintains that

neither grant of coverage is applicable to Merck’s claims against MKDG in the NJ Litigation

because Merck did not accuse MKDG of stealing its advertising idea, [ECF No. 10 at 20–22;

ECF No. 23 at 17–20], or of disparaging it, [ECF No. 10 at 14–19; ECF No. 23 at 20–24].

       The relevant policy provisions state:

       Personal and advertising injury means injury, including consequential ‘bodily
       injury’, arising out of one or more of the following offenses: . . . Oral or written
       publication, in any manner, of material that slanders or libels a person or
       organization or disparages a person’s or organization’s goods, products or services;
       [or] . . . The use of another’s advertising idea in [an insured’s] ‘advertisement’ . . . .

[ECF No. 1-3 at 23]. The policies do not define “disparage” or “advertising idea.” See generally

[id. at 21–25].




                                                  10
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 11 of 20




               1.      Use of Another’s Advertising Idea

       Here, the relevant question is whether Merck’s factual allegations in the NJ Litigation can

reasonably be interpreted as alleging an injury arising out of MKDG’s use of Merck’s

advertising idea. Scottsdale Ins. Co., 913 F.3d at 228. “Under Massachusetts law, ‘arising out

of” indicates a wide range of causation . . . [and] ‘is generally understood to mean “originating

from,” “growing out of,” “flowing from,” “incident to,” or “having connection with.”’”

Sterngold Dental, LLC v. HDI Glob. Ins. Co., 929 F.3d 1, 8 (1st Cir. 2019) (quoting Brazas

Sporting Arms, Inc. v. Am. Empire Surplus Lines Ins. Co., 220 F.3d 1, 7 (1st Cir. 2000)).

Because the policies do not define “advertising idea,” the Court must “interpret the words in light

of their plain meaning, . . . giving full effect to the document as a whole[,] . . . consider[ing] what

an objectively reasonable insured, reading the relevant policy language, would expect to be

covered . . . [and] interpret[ing] the provision of the standard policy in a manner consistent with

the statutory and regulatory scheme that governs such policies.” Holyoke Mut. Ins. Co. in Salem

v. Vibram USA, Inc., 106 N.E.3d 572, 577 (Mass. 2018) (alterations in original) (internal

quotation marks omitted).

       In Holyoke, the Supreme Judicial Court (“SJC”) interpreted the phrase “advertising idea”

in an insurance coverage dispute. 8 106 N.E.3d at 578–81. In that case, the insured was a

“producer of minimalistic shoes that simulate walking and running barefoot.” Id. at 575. The

living heirs of Abebe Bikila, a famed Olympic barefoot marathoner, sued the insured, alleging

that it had misused the Bikila name in advertising and promoting a shoe designed to simulate the



8
  The relevant policy language at issue in Holyoke is identical to the policy language here.
Compare Holyoke, 106 N.E.3d at 575 (“[t]he use of another’s advertising idea in your
‘advertisement.’”), with [ECF No. 1-3 at 23 (“[t]he use of another’s advertising idea in your
‘advertisement’”).



                                                  11
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 12 of 20




sensation of running barefoot, which it called the “Bikila model” shoe. Id. The Bikila family

further claimed that they operated a sporting goods store called “Abebe Bikila,” published a

book about Abebe Bikila’s history and marathon career, had the right to and had authorized the

use of Abebe Bikila’s name and life rights in a commercial and a film, and operated a website

containing information regarding Abebe Bikila’s life and legacy. Id. The insured argued that the

Bikila family’s claims against it triggered the insurers’ duty to defend under the policy, which

covered claims for “use of another’s advertising idea,” because the Bikila family alleged that

they advertised their commercial ventures by intentionally associating with Abebe Bikila’s name

and legacy, and further, that the insured used the same advertising tactics. Id. at 577. The SJC

agreed. Id. After noting that the Third Circuit defined the term “advertising idea” broadly and

surveying cases finding a “wide variety of concepts, methods, and activities related to calling the

public’s attention to a business, product, or service constitute advertising ideas,” see id. at 578,

the SJC concluded that the “Bikila family’s advertising idea was using the name ‘Bikila,’ and the

legacy that name conveyed, to attract business to each of their ventures.” Id. at 580. The SJC

further held that because the Bikila family alleged that the insured had used “Bikila” to advertise

its products, the Bikila family’s claims against the insured triggered the duty to defend because

they were based on the insured’s use of their advertising idea. Id.

       Plaintiffs argue that the SJC’s decision in Holyoke is directly on point and necessarily

leads to the conclusion that Merck alleges injury arising out of, at least in part, MKDG’s use of

Merck’s advertising idea in its advertisements. [ECF No. 20 at 15–17]. According to Plaintiffs,

the advertising idea is using the “MERCK” name, in connection with the “Original” and “125

Years” campaigns, to draw attention to the business and attract customers. [Id. at 16–17]. HDI

counters by arguing that Merck did not allege that it had used either “Original” or “125 Years” as




                                                  12
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 13 of 20




a way of drawing attention or attracting customers and therefore, the advertising idea that

MKDG is alleged to have used is not “another’s.” [ECF No. 23 at 17–18]. 9

       In the NJ Litigation, Merck alleges the following facts: (1) it uses various “MERCK”

names with various pharmaceutical products, as well as related goods and services, [NJ Litig.

Compl. ¶ 31]; (2) it has undertaken “extensive and widespread sales and promotional efforts in

relation to the products and services offered in association with these marks and names,” [id.

¶ 32]; (3) “[a]s a result of Merck’s continuous use, advertising and promotion, inter alia, the

MERCK Marks and Trade Names have acquired significant goodwill in the United States and,

indeed, are famous,” [id. ¶ 34]; (4) MKDG “has encouraged employees . . . to promote [MKDG]

as the ‘Original,’” [id. ¶ 61]; (5) senior MKDG personnel have referred to MKDG as “the

Original Merck” during “presentations and interviews,” [id. ¶ 62]; (6) at a 2015 Bio-Pharma

Sustainability Conference, MKDG personnel introduced the company as “the Original Merck”

and then referred to Merck as MKDG’s “younger brother/sister,” [id. ¶ 63]; (7) MKDG has an

advertising campaign premised on MKDG’s “125 Years in the U.S.,” [id. ¶ 65]; (8) MKDG ran a

“125 Years” advertisement at the 2015 BIO International Convention in Philadelphia, [id. ¶ 68];

and (9) MKDG ran a “125 Years” advertisement in the Washington Post, [id. ¶ 69].

       Even considering the lenient standard for assessing an insurer’s duty to defend, see Essex

Ins., 562 F.3d at 403 (“If the allegations of the complaint are ‘reasonably susceptible’ of an

interpretation that they state or adumbrate a claim covered by the policy terms, the insurer has a

duty to defend”), Merck’s complaint does not trigger HDI’s duty to defend because Merck


9
  HID also distinguishes Holyoke based on the fact that the “Bikila” name was not a trademark,
whereas “MERCK” is, and cites to the First Circuit’s decision in Sterngold Dental. [ECF No. 23
at 19]. In Sterngold Dental, however, the First Circuit expressly avoided deciding whether the
underlying litigation involved a claim for an injury arising out of “use of another’s advertising
idea.” 929 F.3d at 7–8.



                                                13
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 14 of 20




plainly does not allege an injury arising out of MKDG’s use of Merck’s advertising idea. More

specifically, Merck does not allege that it engaged in advertising campaigns similar to MKDG’s

“Original” or “125 Years” campaigns or that it advertised based on its status as the original

MERCK entity in the United States or as the entity that has continuously operated here the

longest. To the contrary, the few allegations in the NJ Litigation complaint about Merck’s

advertising efforts are so vague that it is impossible to divine anything about the content of its

advertisements or the style, manner, or method in which it advertises. See [NJ Litig. Compl.

¶ 32 (“The MERCK Marks and Trade Names are well-known in the United States as a result of

extensive and widespread sales and promotional efforts in relation to the various innovative

medicines, vaccines, and animal health products, and other products and services offered in

association with these marks and names.”); id. ¶ 34 (“As a result of Merck’s continuous use,

advertising and promotion, inter alia, the MERCK Marks and Trade Names have acquired

significant goodwill in the United States and, indeed, are famous.”)]. This lack of detail leaves

the Court unable to identify which “advertising idea” of Merck’s MKDG is alleged to have used.

For this reason, an “objectively reasonable insured” in MKDG’s position would not expect

Merck’s claims against it to be covered under this particular grant of coverage. See Essex Ins.,

562 F.3d at 404.

       Notwithstanding Plaintiffs’ arguments, the SJC’s decision in Holyoke does not dictate a

different result. 10 In Holyoke, the Bikila family made specific factual allegations about their

advertising efforts, centered around the name “Bikila” and its legacy. See Holyoke, 106 N.E.3d


10
  The other cases that Plaintiffs cite are non-binding and/or can be factually distinguished. See,
e.g., Native Am. Arts, Inc. v. Hartford Cas. Ins. Co., 435 F.3d 729 (7th Cir. 2006) (insured
mimicked its competitor’s advertisements by placing similar focus on the authenticity of goods);
Am. Simmental Ass’n v. Coregis Ins. Co., 282 F.3d 582, 587 (8th Cir. 2002) (competitor, who
used the term “fullblood” to describe its cattle, accused the insured of doing the same).



                                                 14
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 15 of 20




572 at 579–80 (listing specific methods of advertising and promotions). Here, Merck has alleged

nothing about its advertisements except that they exist. Put differently, though Merck has

alleged that MKDG used an advertising idea (i.e., attempting to attract customers by heralding

MKDG’s history and longstanding ties to the United States), as distinguished from the Bikila

family, Merck has not alleged that MKDG used its advertising idea.

        Accordingly, after comparing the allegations in Merck’s NJ Litigation complaint to the

language of the policies, the Court finds that the allegations cannot be reasonably interpreted as

stating a claim that fits within the “use of another’s advertising idea” risk covered by the

policies.

               2.      Publication of Material that Disparages an Organization’s Goods,
                       Products, or Services

        Here, the relevant question is whether, in the NJ Litigation, Merck alleges an injury that

can be reasonably interpreted as arising out of MKDG’s publication of material that disparages

Merck’s goods, products, or services. See Scottsdale Ins. Co., 913 at 228; Essex Ins., 562 F.3d at

403. As noted above, “arising out of” is construed broadly, Sterngold Dental, 929 F.3d at 8, and

because the policies do not define “disparage,” the Court must “interpret the word[] in light of

[its] plain meaning, . . . giving full effect to the document as a whole[,] . . . consider[ing] what an

objectively reasonable insured, reading the relevant policy language, would expect to be covered

. . . [and] interpret[ing] the provision of the standard policy in a manner consistent with the

statutory and regulatory scheme that governs such policies.” Holyoke 106 N.E.3d at 577.

        As a starting point, the Court looks to relevant authority to determine the meaning of the

term “disparage.” The SJC decided an insurance dispute regarding a policy containing the

similar, albeit not identical, term “other defamatory or disparaging material.” Bos. Symphony

Orchestra, Inc. v. Com. Union Ins. Co., 545 N.E.2d 1156 (Mass. 1989). In that case, the SJC



                                                  15
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 16 of 20




observed that “[d]isparage means, among other things, ‘to lower in rank and estimation by

actions or words,’ or ‘to speak slightingly of.’” Id. at 1159 (quoting Webster’s New

International Dictionary of the English Language 750 (2d ed. 1959)). Consistent with that, both

legal and general-use dictionaries define “disparage” to mean speaking or writing about another

in a derogatory manner. See, e.g., Disparage, Black’s Law Dictionary (11th ed. 2019) (“To

speak slightingly of; to criticize (someone or something) in a way showing that one considers the

subject of discussion neither good nor important.”); Disparage, Merriam-Webster,

https://www.merriam-webster.com/dictionary/disparage (last visited January 7, 2021) (“to

depreciate by indirect means (such as invidious comparison): speak slightingly about”);

Disparage, Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/

disparage (last visited January 7, 2021) (“to criticize someone or something in a way that shows

you do not respect or value him, her, or it”). Although the policies use the term “disparage,” not

“disparagement,” it is also instructive to examine the tort of disparagement. Under

Massachusetts law, to state a claim for commercial disparagement, the plaintiff must show,

among other things, that a defendant “published a false statement . . . ‘of and concerning’ the

plaintiff’s products or services.” HipSaver, Inc. v. Kiel, 984 N.E.2d 755, 763 (Mass. 2013).

       Plaintiffs argue that Merck’s allegations concerning the “Original” and “125 Years”

campaigns are sufficient to sketch out a claim for disparagement because the statements made in

those campaigns are false and function as statements about Merck and its products by

implication (i.e., that Merck is not the original “MERCK” entity and that MKDG has been

operating in the United States longer than Merck has). [ECF No. 20 at 18–20]. HDI maintains

that Merck does not allege an injury arising out of disparaging material because it does not

identify any statement by MKDG disparaging Merck or otherwise portraying it in a negative




                                                16
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 17 of 20




light. [ECF No. 10 at 14–19; ECF No. 23 at 20–24]. Rather, Merck asserts that MKDG has

undertaken efforts to emulate and/or associate itself with Merck, which is the opposite of

disparagement. [ECF No. 10 at 16–17; ECF No. 23 at 20–21].

       Plaintiffs have the burden of showing that Merck’s allegations can be reasonably

interpreted to state a claim that fits within the covered risks in the policies, Essex Ins., 562 F.3d

at 404, and they have failed to do so. The NJ Litigation complaint is devoid of any allegation

that MKDG wrote or said anything disparaging about Merck. First, most of the statements that

Plaintiffs identify as disparaging are about MKDG, not Merck (i.e., that MKDG is “Original”

and that MKDG has been operating in the United States for 125 years). That Merck and MKDG

share a name does not render all statements by MKDG about itself disparaging statements as to

Merck (even if those statements have the alleged effect of diminishing Merck’s standing in the

eyes of consumers). Plaintiffs have identified no case where a court construed a company’s

statements about itself to be disparaging of another company under similar circumstances. See

generally [ECF No. 20 at 17–20; ECF No. 27 at 12–14]. Were courts to interpret “disparage” as

broadly as Plaintiffs suggest, nearly any form of advertising would be disparaging. For instance,

if a restaurant advertised its offerings as “fresh” and “delicious,” those labels could, in theory, be

viewed as implicitly stating that its competitors’ offerings are “stale” and “unpalatable.”

       Moreover, the policies define “personal and advertising injury” with reference to seven

specific offenses, see [ECF No. 1-3 at 23], indicating that injuries arising out of non-enumerated

offenses may exist but are not covered. Had the parties intended for claims such as Merck’s to

be covered, they could have included false advertising or the publication of material adversely

affecting an organization’s reputation among the enumerated offenses in the policies’ definition

of “personal and advertising injury.” Instead, they included “oral or written publication . . . of




                                                  17
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 18 of 20




material that . . . disparages a person’s or organization’s goods, products or services,” [id.],

which is a narrower injury and a definition that connotes a negative or critical bent. The Court

must respect the plain language of the policy. Fidelity Coop. Bank v. Nova Cas. Co., 726 F.3d

31, 36–37 (1st Cir. 2013).

       Second, the single statement that Plaintiffs identify that is explicitly about Merck (i.e.,

that Merck is MKDG’s “younger brother/sister”) is not a pejorative statement about Merck’s

goods, products, or services. Even assuming that “younger” is a pejorative term, the statement

does not reference any specific good, product, or service of Merck’s. 11

       As HDI points out, the thrust of Merck’s assertion is that MKDG attempted to improve

its own reputation by associating itself with Merck, not that MKDG attempted to sully Merck’s

reputation by badmouthing its goods or services. See [NJ Litig. Compl. ¶ 40 (“[MKDG] holds

itself out to be MERCK”; id. ¶ 63 (alleging that MKDG “referred to Merck as [MKDG]’s

‘younger brother/sister’ suggesting some affiliation where there is none”); id. ¶ 64 (alleging that

MKDG’s acts evidence an “attempt to not only confuse consumers into believing that [MKDG]

and its goods and services are produced by or otherwise associated with Merck”); id. ¶ 67

(alleging that the “125 Years” campaign “trades off of the good will associated with Merck”);

¶ 83 (“consumers are likely to erroneously believe that Merck sponsors or is somehow affiliated

with [MKDG]”)]. While harm resulting from badmouthing would be an injury covered by the

policies, harm resulting from falsely implying an affiliation is not.



11
   Similarly, even if MKDG’s description of itself as the “Original” implies that Merck is not the
“Original,” or if MKDG’s description of itself as having operated in the United States for 125
years implies that Merck has not been operating in the United States for 125 years, neither
statement is specifically about goods, products, or services. Thus, even assuming the statements
are about Merck, each statement is about Merck’s history and/or identity rather than its goods,
products, or services.



                                                  18
        Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 19 of 20




       In sum, even viewed under the insured-friendly standard governing the Court’s

consideration of the duty to defend, see Essex Ins., 562 F.3d at 403, Merck’s allegations cannot

be reasonably interpreted as stating a claim for an injury arising out of MKDG’s publication of

material that “disparages” Merck’s “goods, products or services,” [ECF No. 1-3 at 23]. Here,

where Merck does not accuse MKDG of criticizing its goods, products, or services, an

objectively reasonable insured in MKDG’s position would not expect Merck’s claims against it

to be covered under the grant of coverage for injuries arising out of the publication of

disparaging material. See Essex Ins., 562 F.3d at 404.

               3.      Summary

       Merck’s allegations in the NJ Litigation are not reasonably susceptible of an

interpretation that they state a claim covered by either grant of coverage relied upon by Plaintiffs.

Accordingly, HDI has no duty to defend MKDG in that suit. See Sterngold Dental, 929 F.3d at

10–11 (observing that because there was no coverage under the relevant policy, insurer had no

duty to defend). Given this determination, the Court need not consider the exclusions that HDI

has identified as potentially applicable. Somerset Sav. Bank v. Chi. Title Ins. Co., 649 N.E.2d

1123, 1128 (Mass. 1995) (noting that once a court has found that a claim is not covered under a

policy, it need not consider exclusions).

       B.      Unfair Claims Settlement Practices

       As to Plaintiffs’ Chapter 93A and 176D claims for unfair claims settlement practices, see

[Compl. ¶¶ 50–56], because the Court has concluded that HDI has no duty to defend MKDG in

its suit against Merck, Plaintiffs’ claims fail as a matter of law. Home Ins. Co. v. Liberty Mut.

Fire Ins. Co., 830 N.E.2d 186, 192 (Mass. 2005) (“An insurer does not commit a violation of

G.L. c. 93A when it rightfully declines to defend a claim that is not covered by its policy.”




                                                 19
         Case 1:20-cv-10244-ADB Document 38 Filed 01/07/21 Page 20 of 20




 (citing Rischitelli v. Safety Ins. Co., 671 N.E.2d 1243, 1244 (Mass. 1996))); N. Assurance Co. of

 Am. v. Keefe, 845 F. Supp. 2d 406, 422 (D. Mass. 2012) (“Without a wrongful denial of

 coverage, [the insured] cannot show that [the insurer] . . . violated G.L. c. 93A, or engaged in an

 unfair insurance claim settlement practice in violation of G.L. c. 176D.”).

III.    CONCLUSION

        For the reasons noted above, HDI has no duty to defend, and its motion to dismiss, [ECF

 No. 9], is therefore GRANTED. For the same reasons, Plaintiffs’ motion for partial summary

 judgment, [ECF No. 19], is DENIED.

        SO ORDERED.

 January 7, 2021                                              /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 20
